Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/19/2022. 
Claims 1-6, 12-16, and 23 are currently pending.
Response to Amendment & Arguments
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed and elected by original presentation.  See the Election/Restriction section below.
While Applicant’s amendment to overcome the objection of claim 1 are acknowledged, claim 1 is objected to for new reasons set forth below.
While Applicant’s amendments and remarks to overcome the 112(b) rejection of claims are acknowledged, the claims remain indefinite for new reasons set forth below.  
The rejection of claims 2, 3, and 12-16 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejection of claims 1-5 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Ossonon et al. (“Functionalization of graphene sheets by diazonium chemistry during electrochemical exfoliation of graphite,” Carbon, 111, 2016, 83-93) is withdrawn in view of the above amendment.
The rejections of claims 1-6 and 12-16 under 35 U.S.C. 102(a)(1) and 103 over Sun et al. (“In-situ growth of graphene/polyaniline for synergistic improvement of extracellular electron transfer in bioelectrochemical systems,” Biosensors and Bioelectronics, 87, 2017, 195-202) are withdrawn in view of the above amendment and remarks.  Sun et al. fail to teach or suggest their graphene/polyaniline is dispersed without the use, i.e., presence, of surfactants as newly claimed. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection utilizes new references, Feng et al. (WO 2017/050689 A1), Dryfe et al. (WO 2018/050839 A1), and Lai (US 2016/0097133), under new ground(s) of rejection which renders obvious the instant claims.  Feng et al., Dryfe et al., and Lai were each cited on the Form 892 mailed 05/19/2022.  See the new 103 rejections, below.
Election/Restriction
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
As presently amended and/or added, claims 1- constitute one group drawn to a method for producing a surfactant-free dispersion and claim 32 constitutes another group drawn to a surfactant free dispersion produced by the aforementioned method (i.e., a product-by-process claim)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
1.	The groups lack unity of invention a priori because the groups do not share the same or corresponding technical feature.  Product-by-process claims are not limited to the recited steps except to the extent they suggest structure of the composition.  In the present case, the product-by-process claim recites the corresponding structure made by the method (the final product recited in the preamble of claim 23) and the method step(s) of claim 1 have little patentable significance on the final product itself.  A surfactant-free dispersion may be made by methods other than the method recited in the other group/claim 1. 
2.	In the event the final product of the method is a shared/corresponding technical feature between the two groups, the groups also lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the final, obtained surfactant-free dispersion of a functionalised semiconductor or conductor material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bepete et al. (“Surfactant-free single-layer graphene in water.” Nature Chemistry, 2016, 10-1038) or Shabafrooz et al. (“Graphene dispersion in a surfactant-free, polar solvent”, J. Mater. Sci., 2018, 53, 559-572).  Bepete et al. teach a surfactant-free dispersion of functionalised graphene (see at least abstract and Fig. 1).  Shabafrooz et al. teach a surfactant-free dispersion of functionalised graphene (abstract, Materials and Preparation on pages 560-561, and Conclusion on page 569; the reference teaches providing graphene nanoplatelets as the graphene; graphene nanoplatelets have naturally occurring functional groups).  Any other prior art reference cited below rejecting claim 1 is further evidence of lack of unity a posteriori. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 1 objected to because of the following informalities:  
Upon further review of claim 1, Applicant is suggested to amend “the electrode pair” in “bringing the electrode pair into contact with the electrolyte solution” to read as “the electrode pair(s)” in order to improve clarity because the claim previously recites there is “at least one electrode pair”.  Applicant is similarly suggested to amend “the electrode pair” in “wherein at least the first of the electrodes of the electrode pair contains the two-dimensional layered structured carbon-based base material” the same. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the original set of claims it was abundantly clear the selection of the organic compound as recited in claim 1 was selected from one or more of the recited genus/species among i. to iv. from the recitation of “and/or” between every alternative (genus and species).  The present claim amendments removed the final “and/or” between ii. and iii. and amended the “and/or” to merely “and” between iii. and iv., which in the context of the claim renders it unclear which alternatives are now required.  For example, can the organic compound be one selected from the genus/species of i., ii., iii., or iv., of i. or ii. and iii. (i.e., one from each of ii. and iii. is required) and iv., of i. or ii. and iii. and iv. (i.e., one from each of ii., iii., and iv. is required), etc.?  The amendment to the conjunctions in the claim render the selection of the organic compound to have several reasonable interpretations, which render the claim indefinite.  Claims 2-6 and 12-16 are also indefinite for their dependency on claim 1.  
While dependent claims 6, 15, and 16 appear to further limit the identity of the precursor or monomers of electrically conductive polymers (the organic compounds of iii. in claim 1), like in claim 1 it is unclear if these claims also require other components of i., ii., and iv. from the context of the various conjunctions recited in claim 1. 
Also in claim 1, the term “the functionalised material” in “dispersing the functionalised material after separation” lacks sufficient antecedent basis.  Although the claim previously recites a “functionalised conductor or semiconductor material” the terminology between the two terms does not match. 
In claim 3, the term “the two-dimensional layered structured base material” on lines 1-2 remains indefinite because it lacks sufficient antecedent basis in the claims.  While the parent claim has been amended to recite “a two-dimensional layered structured carbon-based base material”, the terminology between the claims does not match.  Applicant could amend the instant term to “the two-dimensional layered structured carbon-based base material” to overcome this rejection.  Claims 13, 14, and 16 are also indefinite for their dependency on claim 3. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/050689 A1).
As to claim 1, Feng et al. teach a method for producing a functionalised semiconductor or conductor material from a two-dimensional layered structured carbon-based base material by electrolytic exfoliation in an electrolysis cell which comprises at least one electrode pair consisting of first and second electrodes and an aqueous or alcoholic electrolyte solution containing sulfuric acid, perchlorates, sulfate salts, etc. comprising the steps of bringing the electrode pair into contact with the electrolyte solution, electrolytically exfoliating the base material by applying a voltage between the first and the second electrode, and separating the functionalised conductor or semiconductor material from the electrolyte solution, wherein the first electrode of the electrode pair contains a layered carbon-based base material, the first electrode functions as an anode, and at least one organic compound is added to the electrolyte solution before or during the electrolytic exfoliation (see the Solution section on page 2; the at least one radical scavenger therein is an organic compound; see the electrolyte solution species, pages 6-7; see the radical scavenger species, page 8; see the separation step, page 9; the reference disclose the electrode pair as consisting of a first electrode and a counter electrode, which read on the first electrode being an anode as claimed).  Feng et al. further teach the functionalised conductor or semiconductor material may be dispersed after separation (page 9).
Feng et al. fail to teach the identity of the radical scavenger or inherent presence of another compound to meet the claimed at least organic compound under an anticipation rationale and fail to teach the dispersing step and dispersion formed is without the use, i.e., free, of surfactants under an anticipation rationale.
However, Feng et al. further teach the selection of the radical scavenger among several species of organic compounds where some of the species contain at least one alcohol group and/or amino group and/or carboxyl group and/or halide group (e.g., 4-amino-TEMPO, 4-hydroxyl-TEMP, 4-carboxyl TEMPO, HNTTM, etc., see the compounds at page 8) and meet the anodically oxidizable organic molecules and organic molecules as claimed.  Alternatively, Feng et al. further teach the electrolyte solution may contain C1-4 alcohols, i.e., methanol, ethanol, propanol, and butanol, therein (page 7), which meet the anodically oxidizable organic molecules as claimed.  Feng et al. further teach the liquid electrolyte does not (or need not) contain a surfactant (page 8) and “according to one preferred embodiment” the dispersing medium (i.e., the final, obtained dispersed material redispersed after the separation step) contains a dispersing additive/surfactant (page 9) which has the implication the presence of a surfactant in the dispersion is merely a preferred embodiment of the reference and does not require the presence of a surfactant within the reference’s nonpreferred but nevertheless implicit embodiments.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations (the claimed organic compound species and exclusion of a surfactant in the dispersing step/obtained dispersion) from the teachings of Feng et al. with a reasonable expectation of success because Feng et al. teaches the selection of various components that overlap in scope and read on the claimed organic compounds and the presence of a surfactant in the final dispersion is merely a preferred embodiment of the reference having the implication the reference’s compositions and methods do not require the presence of a surfactant within its nonpreferred but nevertheless implicit embodiments.  See MPEP 2123.  The remaining claim limitations are optional. 
As to claim 2, Feng et al. teach the semiconductor or conductor material is graphene and carbon-based semiconductor or conductor polymers (see the Solution section on page 2).
As to claim 3, Feng et al. teach the two-dimensional layered structured carbon-based base material is semiconductive or conductive carbon modifications or carbon-based semiconductor or conductor polymers in the form of two-dimensionally structured base material (page 5).
As to claims 4, 12, and 13, Feng et al. teach the second electrode comprises a metal (page 6).
As to claim 5 and 14, Feng et al. teach the voltage is 1 to 20 V (10 V is an exemplary potential provided in the electrochemical exfoliation method, Example 1 on page 13). 

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe et al. (WO 2018/050839 A1) in view of Lai (US 2016/0097133). 
As to claim 1, Dryfe et al. teach a method for producing a functionalised semiconductor or conductor material from a two-dimensional layered structured carbon-based base material by electrolytic exfoliation in an electrolysis cell which comprises at least one electrode pair consisting of first and second electrodes and an electrolyte solution containing a perchlorate comprising the steps of bringing the electrode pair into contact with the electrolyte solution, electrolytically exfoliating the base material by applying a voltage between the first and the second electrode, separating the functionalised conductor or semiconductor material from the electrolyte solution, and dispersing the functionalised material after separation without the use of surfactants, wherein the first electrode of the electrode pair contains a layered carbon-based base material, the first electrode functions as an anode, and at least one organic compound/molecule comprising a halide group is added to the electrolyte solution before or during the electrolytic exfoliation (see the Summary of the Invention on page 2; ceasium perchlorate is provided in the electrolyte, page 12; see the exemplary diazonium species suitable for the method which comprise halogen atoms, e.g., 4-bromobenzenediazonium or anthraquinone-1-diazonum chloride, pages 7-8; note, the other optional substituents of the diazonium species disclosed on page 7 may read on other species of the claimed organic compound; see the Negative electrode section on page 9 disclosing the negative electrode is graphitic, which reads on the first electrode/anode; see also the further method steps on page 10 which disclose separating after exfoliating; see also page 13 disclosing the obtained functionalised powder is dispersed in water and/or isopropanol by sonicating to the silence and apparent exclusion of a surfactant).  Dryfe et al. teach the electrolyte preferably comprises an organic solvent, e.g., DMSO (page 10).
Dryfe et al. fail to teach the electrolyte solution is aqueous and/or alcoholic.
However, Lai similarly teach a method of exfoliating and functionalizing graphitic anode to form graphene by electrolytic exfoliation by passing a voltage between two electrodes in an electrolyte solvent (abstract) where the solvent includes water and isopropanol alongside DMSO (para. 0027).  In other words, Lai is evidence of record water, isopropanol, and DMSO are art-recognized equivalents for the purpose of electrolyte solvents in electrolytic exfoliation processes.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide water and/or alcohol as taught Lai in place of the DMSO of Dryfe et al. and arrive at theca limed aqueous and/or alcohol electrolyte solution with a reasonable expectation of success because Lai teaches water, isopropanol, and DMSO are art-recognized equivalents for the purpose of electrolyte solvents in electrolytic exfoliation processes.
As to claim 2, Dryfe et al. teach the semiconductor or conductor material is graphene and graphene derivatives (abstract).
As to claim 3, Dryfe et al. teach the two-dimensional layered structured carbon-based base material is semiconductor or conductive carbon modifications (graphitic, see abstract and the Negative electrode section on page 9).
As to claims 4, 12, and 13, Dryfe et al. teach the second electrode comprises a metal (see the Positive electrode section on page 9).
As to claims 5 and 14, Dryfe et al. teach the voltage is 1 to 20 V (see the Cell potential and current density section on page 10 where 1 mV to 10 V is a standard potential but potential may be applied up to 20 V, which encompass the claimed range).
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 3, 2022